DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 03/18/2021 is/are being considered by the examiner.
Claims 1, 5-11, 13-14, 16-17 are pending:
Claims 2-4, 12, 15, 18-35 are canceled


Response to Arguments, 
Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejection by Stamps (US 8,029,371) have been fully considered and are persuasive.  The 35 USC 102 art rejections by Stamps of record has been withdrawn. 
In particular the office notes that the amendments to claim 1 “each of the six or more elastomeric material layers all having a chevron-shaped profile in a cross-section perpendicular to the lengthwise direction” and the center member / second body element being “fixedly connected” to the first/second end connector was convincing.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejection by Potter (US 3,842,945) and Hirst (US 3,731,913) have been fully considered and are persuasive.  The 35 USC 103 art rejections by Potter and Hirst of record has been withdrawn.
Applicant’s arguments, page 10-11, regarding the plate structure 82/85/86/84/83 of Potter in the context of the “fixedly connected” claim limitations is persuasive, as the modification of Potter by 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “each of the six or more elastomeric material layers all having a chevron-shaped profile in a cross-section perpendicular to the lengthwise direction” and “a center member fixedly connected to the first end connector and extending between the first subset and the second subset in the lengthwise direction toward the second end connector; a second body element fixedly connected to the second end connector and extending in the lengthwise direction toward the first end connector; ” in combination with the remaining limitations of the claim.
Claims 5-11, 13-14, 16-17 are allowable based on dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747